Citation Nr: 1146639	
Decision Date: 12/21/11    Archive Date: 12/29/11

DOCKET NO.  06-03 526	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Oakland, California


THE ISSUES

1.  Entitlement to an evaluation in excess of 20 percent for service-connected residuals of a compression fracture at L3, fracture of the left lamina of L5, and spondylosis. 

2.  Entitlement to an evaluation in excess of 40 percent for service-connected partial complex seizure disorder with generalization, to include on an extraschedular basis. 




REPRESENTATION

Appellant represented by:	C. K. Letts, Attorney


WITNESSES AT HEARING ON APPEAL

Appellant and R. W., Jr.


ATTORNEY FOR THE BOARD

C. Kedem, Counsel

INTRODUCTION

The Veteran served on active duty from September 1978 to August 1981. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal from April 2005 and April 2008 rating decisions by which the RO, in pertinent part, denied entitlement to the benefits sought herein.  

In March 2011, the Veteran testified at a hearing before the undersigned Veterans Law Judge via video teleconference.  A transcript of the hearing is of record.  In March 2011, the Veteran waived initial RO consideration of the new evidence submitted in conjunction with his hearing. 38 C.F.R. § 20.1304 (c) (2011).

The issues set forth above along with other matters not at issue herein were addressed by the Board in a July 29, 2011 decision.  In that decision, the Board, in pertinent part, denied entitlement to an evaluation in excess of 20 percent for service-connected residuals of a compression fracture at L3, fracture of the left lamina of L5, and spondylosis and granted an increased rating of 40 percent for the service-connected partial complex seizure disorder with generalization.  The Board's determination that a 40 percent schedular rating for the service-connected partial complex seizure disorder will not be vacated as this is a favorable decision to the Veteran and he will not be prejudiced by this determination.  

The issues of entitlement to an evaluation in excess of 20 percent for service-connected residuals of a compression fracture at L3, fracture of the left lamina of L5, and spondylosis and entitlement to an evaluation in excess of 40 percent for service-connected partial complex seizure disorder with generalization, to include on an extraschedular basis, are REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the Veteran if further action is required on his part.


FINDINGS OF FACT

1.  On July 29, 2011, the Board issued a decision by which, in pertinent part, it denied an evaluation in excess of 20 percent for service-connected residuals of a compression fracture at L3, fracture of the left lamina of L5, and spondylosis and granted an increased 40 percent rating for service-connected partial complex seizure disorder with generalization.  The latter disability was originally rated 20 percent disabling.

2.  Evidence pertinent to the issues entitlement to an evaluation in excess of 20 percent for service-connected residuals of a compression fracture at L3, fracture of the left lamina of L5, and spondylosis and entitlement to an evaluation in excess of 40 percent for service-connected partial complex seizure disorder with generalization, to include on an extraschedular basis, was in VA's constructive possession at the time of the July 2011 decision but was received at the Board only after issuance of the July 2011 decision.


CONCLUSION OF LAW

The criteria for vacating the Board decision issued on July 29, 2011 as it pertains to the issues of entitlement to an evaluation in excess of 20 percent for service-connected residuals of a compression fracture at L3, fracture of the left lamina of L5, and spondylosis and entitlement to an evaluation in excess of 40 percent for service-connected partial complex seizure disorder with generalization, to include on an extraschedular basis, have been met.  38 U.S.C.A. § 7104(a) (West 2002; 38 C.F.R. § 20.904 (2011).  



REASONS AND BASES FOR FINDINGS AND CONCLUSION

On July 29, 2011, the Board issued a decision denying entitlement to an evaluation in excess of 20 percent for service-connected residuals of a compression fracture at L3, fracture of the left lamina of L5, and spondylosis and granting an increased rating of 40 percent for service-connected partial complex seizure disorder with generalization.  Other issues were addressed in that rating decision, but they are not relevant herein.

In July 2011, the Veteran filed a motion for reconsideration of certain portions of the Board's July 2011 decision, enclosing relevant VA treatment records dated from March to June 2011, which are pertinent to the issues enumerated above decided in the July 29, 2011 decision.  These records were not contained in the claims file at the time of the July 2011 Board decision.  The VA clinical records are dated prior to the date on which the Board issued its decision, and VA medical records, even if not in the claims file, are nevertheless considered part of the record on appeal because they are within VA's constructive possession.  Bell v. Derwinski, 2 Vet. App. 611, 613 (1992); see also 38 C.F.R. § 3.159(c)(2) (2011).

An appellate decision may be vacated by the Board at any time upon the request of the appellant or her representative, or on the Board's own motion, when there has been a denial of due process.  38 C.F.R. § 20.904.  The Board's July 2011 decision, as it pertained to the issues enumerated above, was not based on consideration of all the available evidence.  In order to ensure due process, the Board has decided to vacate the issues of entitlement to an evaluation in excess of 20 percent for service-connected residuals of a compression fracture at L3, fracture of the left lamina of L5, and spondylosis and entitlement to an evaluation in excess of 40 percent for service-connected partial complex seizure disorder with generalization, to include on an extraschedular basis, that were addressed in its July 2011 decision.  The Board will not disturb the 40 percent schedular rating for the service-connected partial complex seizure disorder granted by the Board in its July 2011 decision as this is a favorable determination.  The Board notes that the additional VA medical records received do not address the left hip.  As such, the July 29, 2011 denial of entitlement to an evaluation in excess of 10 percent for service-connected left hip degenerative joint disease is left undisturbed.  Indeed, the Veteran has not been prejudiced by the absence of the VA records relevant herein, because they do not address the left hip.  Bernard v. Brown, 4 Vet. App. 384, 392-93 (1993).

Under 38 U.S.C.A. § 7252, only a final decision of the Board is appealable to the United States Court of Appeals for Veterans Claims (Court).  The vacatur herein is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of the issues on appeal herein.  38 C.F.R. § 20.1100(b).  The merits of the issues of entitlement to an evaluation in excess of 20 percent for service-connected residuals of a compression fracture at L3, fracture of the left lamina of L5, and spondylosis and entitlement to an evaluation in excess of 40 percent for service-connected partial complex seizure disorder with generalization, to include on an extraschedular basis, are considered de novo in the remand below.


ORDER

The Board's July 29, 2011 decision as it pertains to the issues of entitlement to an evaluation in excess of 20 percent for service-connected residuals of a compression fracture at L3, fracture of the left lamina of L5, and spondylosis and entitlement to an evaluation in excess of 40 percent for service-connected partial complex seizure disorder with generalization, to include on an extraschedular basis, is hereby vacated.


REMAND

The Veteran's low back and seizure disorders were last comprehensively evaluated some three years ago by a nurse practitioner.  Regarding the service-connected seizure disorder, the Veteran asserts that he is entitled to an 80 percent disability evaluation rather than the currently assigned 40 percent evaluation.  Regarding the service-connected lumbar spine disability, the Veteran is asserting that his disability picture warrants an evaluation in excess of 20 percent because he has undergone thoracic spine surgeries in the recent past.  The Board, therefore, finds that current examinations are necessary.  Caffrey v. Brown, 6 Vet. App. 377, 381 (1995); see also Green v. Derwinski, 1 Vet. App. 121, 124 (1991).  In addition, where, as here, the evidence of record does not reflect the current state of a veteran's disability, a VA examination must be conducted.  Schafrath v. Derwinski, 1 Vet. App. 589 (1991); 38 C.F.R. § 3.327(a) (2011).  

Regarding the service-connected residuals of a compression fracture at L3, fracture of the left lamina of L5, and spondylosis, the Veteran points to several vertebroplasties of the thoracic spine.  It is unclear whether these are related to the Veteran's service-connected lumbar spine disability.  The examination instructions are contained in the second paragraph below.  The Board notes, however, that the examiner will be asked to comment on the severity of the actual residuals of the service-connected residuals of a compression fracture at L3, fracture of the left lamina of L5, and spondylosis.  The Board will ask that the examination be performed by a physician.  

Regarding the service-connected partial complex seizure disorder with generalization, the Veteran argues that seizure activity is so frequent that an 80 percent evaluation is in order.  The Board notes, however, that in April 2011, while seeking neurological treatment at a VA medical facility, the Veteran indicated that he wished to have his driver's license reinstated.  The Veteran's assertions regarding his desire to drive appear to contradict his arguments in favor of an 80 percent disability rating for seizures.  The Board, therefore, requires a clear picture of the current severity of the Veteran's seizure disorder.  The examination instructions are contained in paragraph three below.  

Accordingly, the case is REMANDED to the RO AMC for the following action:

1.  Associate with the claims file all VA clinical records dated from June 21, 2011 to the present. 

2.  Schedule a VA orthopedic examination to be conducted by a physician.  The examiner is asked enumerate all symptoms associated with the Veteran's service-connected residuals of a compression fracture at L3, fracture of the left lamina of L5, and spondylosis and to comment on the severity of each symptom identified.  In addition, the examiner is asked to indicate whether the Veteran's thoracic spine vertebroplasties are related to the service-connected lumbosacral spine disability.  If so, the examiner is asked to enumerate all symptoms associated with the vertebroplasties and to assess the severity of each.  The examiner must measure range of motion of the thoracolumbar spine.  In the event that the vertebroplasties are unrelated to the service-connected low back disability, the examiner is asked, to the extent possible, to assess range of motion that would be attributable to the lumbar spine disability only.  The examiner should identify any objective evidence of pain or functional loss due to pain associated with the service-connected disability.  The examiner should be requested to provide an opinion as to the extent that low back pain limits the Veteran's functional ability.  The examiner should also be requested to determine whether, and to what extent, the low back exhibits weakened movement, excess fatigability, or incoordination.  The impact of the disability on occupational activities should be discussed.

The examiner must review all pertinent documents in the claims file in conjunction with the examination and to indicate in the examination report whether the requested review took place.  A rationale for all opinions and conclusions must be provided.

3.  Schedule a VA neurologic examination to determine the current severity of the Veteran's service-connected partial complex seizure disorder with generalization.  All symptoms and manifestations should be enumerated, and the severity of each symptom should be assessed.  The nature and frequency of seizures should be determined to the extent possible, and the impact on occupational activities should be discussed.  

The examiner must review all pertinent documents in the claims file in conjunction with the examination and to indicate in the examination report whether the requested review took place.  A rationale for all opinions and conclusions must be provided.

4.  After the development requested above has been completed to the extent possible, the RO should again review the record.  The issues of entitlement to an evaluation in excess of 20 percent for service-connected residuals of a compression fracture at L3, fracture of the left lamina of L5, and spondylosis and entitlement to an evaluation in excess of 40 percent for service-connected partial complex seizure disorder with generalization, to include on an extraschedular basis, should be readjudicated.  If any benefit sought on appeal remains denied, the Veteran and his representative should be furnished a supplemental statement of the case and given the opportunity to respond thereto.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the Court for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).



______________________________________________
K. J. ALIBRANDO
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


